Exhibit 10.19

SIXTH AMENDMENT TO RECEIVABLES LOAN AGREEMENT

This SIXTH AMENDMENT TO RECEIVABLES LOAN AGREEMENT is made as of December 16,
2016 (this “Amendment”), among CHS RECEIVABLES FUNDING, LLC, a Delaware limited
liability company (“Receivables Funding”), as Borrower, THE BANK OF NOVA SCOTIA
(“Scotia”), as a Committed Lender and as a Managing Agent, CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK (“CA-CIB”), as a Committed Lender, as a Managing
Agent and as Administrative Agent, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
(“BTMU”), as a Committed Lender and as a Managing Agent, ATLANTIC ASSET
SECURITIZATION LLC (“Atlantic”), as a Conduit Lender, LIBERTY STREET FUNDING LLC
(“Liberty Street”), as a Conduit Lender, VICTORY RECEIVABLES CORPORATION
(“Victory”), as a Conduit Lender, and CHSPSC, LLC (as successor-by-conversion to
Community Health Systems Professional Services Corporation), a Delaware limited
liability company (“Professional Services”), as Collection Agent under the
Receivables Loan Agreement, and is acknowledged and agreed by Receivables
Funding, as the Company, Professional Services, as Collection Agent under each
of the Contribution Agreement and the Sale Agreement, and as Authorized
Representative (as defined in the Sale Agreement, the “Authorized
Representative”), CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation
(“CHS”), as Transferor, as Buyer and individually (as the provider of a
performance undertaking), and EACH OF THE OTHER PERSONS IDENTIFIED AS
ORIGINATORS ON THE SIGNATURE PAGES HERETO AFFILIATED WITH CHS/COMMUNITY HEALTH
SYSTEMS, INC., as Originators. All capitalized terms used herein without
reference shall have the meanings assigned to such terms in the Receivables Loan
Agreement (as defined below) after giving effect to this Amendment.

WHEREAS, Receivables Funding, as Borrower, Scotia, as a Committed Lender and as
a Managing Agent, CA-CIB, as a Committed Lender, as a Managing Agent and as
Administrative Agent, BTMU, as a Committed Lender and as a Managing Agent, the
other Lenders party thereto and Professional Services, as Collection Agent, have
entered into the Receivables Loan Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Receivables Loan Agreement”);

WHEREAS, CHS, as Transferor, Receivables Funding, as the Company, and
Professional Services, as Collection Agent thereunder, have entered into the
Receivables Purchase and Contribution Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Contribution Agreement”);

WHEREAS, the Originators, Professional Services, as Collection Agent and
Authorized Representative thereunder, and CHS, as Buyer, have entered into the
Receivables Sale Agreement, dated as of March 21, 2012 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Sale
Agreement”);

WHEREAS, the parties hereto desire to amend certain provisions of the
Receivables Loan Agreement pursuant to Section 10.01 of the Receivables Loan
Agreement, Section 9.01 of the Contribution Agreement, and Section 9.01 of the
Sale Agreement and take the other actions set forth herein, and have agreed to
do so subject to the terms and conditions of this Amendment.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment to Receivables Loan Agreement. Subject to all of the terms
and conditions set forth in this Amendment effective as of the Effective Date
(as defined below), the Receivables Loan Agreement is hereby amended as follows:

(a) Section 1.01 of the Receivables Loan Agreement is amended by inserting the
following definitions in the appropriate alphabetical order:

“Consent Fee Letter” means that certain fee letter dated as of the Sixth
Amendment Effective Date, by and among the Borrower, each Managing Agent and the
Administrative Agent.

“Sixth Amendment Effective Date” means December 16, 2016.

(b) Section 2.06 of the Receivables Loan Agreement is amended by adding a new
clause (l) to the end thereof to read as follows:

(l) On the Sixth Amendment Effective Date, the Borrower shall pay to the
Administrative Agent for its own benefit and the benefit of each Managing Agent
and each Lender, as applicable, the fees set forth in the Consent Fee Letter
that are due and payable on such date.

(c) Section 7.01(r) of the Receivables Loan Agreement is amended and restated in
its entirety to read as follows:

(r) CHS or any subsidiary thereof shall fail to perform or observe any term,
covenant or agreement contained in (i) Section 6.12 or Section 6.13 of the
Parent Credit Agreement as in effect on the Sixth Amendment Effective Date or
(ii) Section 6.12 or Section 6.13 of the Parent Credit Agreement as in effect
from time to time thereafter, in each case, without regard to any waiver or
modification to any of those provisions or any of the defined terms used therein
and such failure shall continue for a period of 10 Business Days after the date
on which financial statements are required to be delivered with respect to the
applicable fiscal quarter hereunder (the “Financial Covenant Cure Period”); or

(d) The second paragraph of Section 7.01 is amended and restated in its entirety
to read as follows:

Notwithstanding anything to the contrary contained in this Article VII, during
the Financial Covenant Cure Period and in addition to the Borrower’s rights
under Section 2.04(d), the Parent may issue Qualified Capital Stock (as defined
in the Parent Credit Agreement) and elect to treat all or any portion of the net
cash proceeds thereof as having

 

2



--------------------------------------------------------------------------------

increased Consolidated EBITDA (as defined in the Parent Credit Agreement) with
respect to such applicable quarter solely for the purpose of determining actual
and pro forma compliance with Section 6.12 or Section 6.13 of the Parent Credit
Agreement whether as in effect on the Sixth Amendment Effective Date or as in
effect from time to time thereafter for purposes of Section 7.01(r) at the end
of such applicable quarter and applicable subsequent periods, provided that
(a) such proceeds (i) are actually received by the Parent and contributed to CHS
no later than ten days after the date on which financial statements are required
to be delivered with respect to such fiscal quarter hereunder and (ii) do not
exceed the aggregate amount necessary to cause Parent to be in compliance with
the covenants under Section 6.12 or Section 6.13 of the Parent Credit Agreement
whether as in effect on the Sixth Amendment Effective Date or as in effect from
time to time thereafter for purposes of Section 7.01(r) for any applicable
period and (b) in each period of four fiscal quarters, there shall be at least
two fiscal quarters in which no such right to cure permitted by this paragraph
is utilized.

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective
upon the date on which the following conditions have been satisfied (with
respect to documentary conditions, in form and substance reasonably acceptable
to the Administrative Agent) (such date, the “Effective Date”):

(a) The Administrative Agent shall have received counterparts of (i) this
Amendment duly executed by each of the Borrower, the Collection Agent, the
Managing Agents, the Committed Lenders, the Conduit Lenders and the
Administrative Agent and counterparts evidencing acknowledgment and agreement
duly executed by each of the Company, the Collection Agent (as Collection Agent
under each of the Contribution Agreement and the Sale Agreement), the Authorized
Representative, the Transferor, the Buyer, CHS individually and the Originators
and (ii) the Consent Fee Letter duly executed by each of the Borrower, the
Collection Agent, the Managing Agents, the Committed Lenders, the Conduit
Lenders and the Administrative Agent.

(b) All fees and expenses required to be paid prior to an Advance under the
Receivables Loan Agreement (as amended by this Amendment) pursuant to (i) the
Receivables Loan Agreement (as amended by this Amendment) and (ii) the Consent
Fee Letter shall have been paid.

(c) Each Managing Agent and the Administrative Agent shall have completed
satisfactory due diligence and obtained the requisite credit approvals.

SECTION 3. Representations and Warranties.

(a) Each of the Borrower and the Collection Agent represents and warrants as of
the date hereof that (i) it has taken all necessary action to authorize the
execution, delivery and performance of this Amendment and the performance of the
Receivables Loan Agreement and the other Facility Documents, each as amended
hereby, as applicable, and (ii) no consent, approval, authorization or order of,
or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by such Person of this Amendment other than such as has been met
or obtained and are in full force and effect.

 

3



--------------------------------------------------------------------------------

(b) Each of the Borrower and the Collection Agent represents and warrants as of
the date hereof that each of this Amendment and each Facility Document (as
amended by this Amendment or otherwise as of the date hereof, as applicable)
constitutes such Person’s legal, valid and binding obligation, enforceable
against such person in accordance with its terms, except as such enforceability
may be subject to (A) bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally and (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

(c) The Borrower hereby makes each of the representations and warranties
contained in Sections 4.01 and 4.03 of the Receivables Loan Agreement as of the
date hereof, in each case after giving effect to this Amendment, except for
those representations and warranties that refer to specific dates, which are
made as of the dates indicated therein.

(d) The Collection Agent hereby makes each of the representations and warranties
contained in Section 4.02 of the Receivables Loan Agreement as of the date
hereof, in each case after giving effect to this Amendment, except for those
representations and warranties that refer to specific dates, which are made as
of the dates indicated therein.

(e) Each of the Borrower and the Collection Agent further represents and
warrants that, both before and after giving effect to this Amendment, no event
has occurred and is continuing which constitutes an Event of Default, or would,
with the passage of time or the giving of notice, constitute an Event of
Default.

SECTION 4. Facility Document. This Amendment shall constitute a Facility
Document under the terms of the Receivables Loan Agreement as amended hereby.

SECTION 5. Further Assurances. The Borrower and the Collection Agent agree to
promptly take such action, upon the reasonable request of the Administrative
Agent, as is necessary to carry out the intent of this Amendment.

SECTION 6. Confirmation of Agreement. On and after the date hereof, all
references to the Receivables Loan Agreement in the Facility Documents and the
other documents and instruments delivered pursuant to or in connection with such
Facility Documents shall mean the Receivables Loan Agreement as amended by this
Amendment, and as hereafter modified, amended or restated in accordance with its
terms. Except as herein expressly amended, the Receivables Loan Agreement is
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with its terms.

SECTION 7. Confirmation of Undertaking. CHS, as undertaking party under the
Collection Agent Performance Undertaking, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Performance Undertaking”), in favor of CA-CIB as administrative agent on
behalf of the Lenders, hereby consents to the amendment to the Receivables Loan
Agreement set forth in Section 1 of this Amendment, and hereby confirms and
agrees that, notwithstanding the effectiveness of this Amendment, the
Performance Undertaking heretofore executed and delivered by it is, and shall
continue to be, in

 

4



--------------------------------------------------------------------------------

full force and effect in accordance with its terms and shall apply to the
Receivables Loan Agreement (as amended by this Amendment), the Contribution
Agreement and the Sale Agreement and the Performance Undertaking is hereby so
ratified and confirmed.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HERETO HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS OF THE UNITED STATES AND THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, ANY OTHER FACILITY
DOCUMENT, ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS THE MAINTENANCE OF ANY SUCH
ACTION OR PROCEEDING AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
by electronic mail in portable document format (pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 10. Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

CHS RECEIVABLES FUNDING, LLC,
as Borrower

By:  

 

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka  

Title:

  Vice President and Treasurer

CHS Receivables Funding, LLC

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Rachel A. Seifert

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: rachel_seifert@chs.net

CHSPSC, LLC, as Collection Agent under the Receivables Loan Agreement

By:

 

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:  

Vice President and Treasurer

CHSPSC, LLC

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Rachel A. Seifert

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: rachel_seifert@chs.net

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent, as a
Managing Agent and as a Committed Lender By:    

/s/ Kostantina Kourmpetis

  Name:   Kostantina Kourmpetis   Title:   Managing Director By:  

/s/ Michael Regan

  Name:   Michael Regan   Title:   Managing Director

Crédit Agricole CIB

1301 Avenue of the Americas

New York, NY 10019

Attention: Sunny Gulrajani

Telephone No: (212) 261-7845

Facsimile No: (917) 849-5584

Email: sunny.gulrajani@ca-cib.com

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Lender By:  

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as attorney-in-fact

By:  

/s/ Kostantina Kourmpetis

  Name:   Kostantina Kourmpetis   Title:   Managing Director By:  

/s/ Michael Regan

  Name:   Michael Regan   Title:   Managing Director

Atlantic Asset Securitization

c/o Crédit Agricole CIB

1301 Avenue of the Americas

New York, NY 10019

Attention: Sunny Gulrajani

Telephone No: (212) 261-7845

Facsimile No: (917) 849-5584

Email: sunny.gulrajani@ca-cib.com

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Managing
Agent and as a Committed Lender By:    

/s/ Michelle C. Phillips

  Name:   Michelle C. Phillips   Title:   Director and Execution Head LIBERTY
STREET FUNDING LLC,
as a Conduit Lender By:  

 

  Name:     Title:  

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

    

  THE BANK OF NOVA SCOTIA, as a Managing
Agent and as a Committed Lender   By:    

    

    Name:        Title:      LIBERTY STREET FUNDING LLC,
as a Conduit Lender   By:  

/s/ Jill A. Russo

    Name:    Jill A. Russo     Title:    Vice President

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

    

   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Managing Agent    By:    

/s/ Christopher Pohl

     Name:   Christopher Pohl      Title:   Managing Director    THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.,
as a Committed Lender    By:  

/s/ Christopher Pohl

     Name:   Christopher Pohl      Title:   Managing Director    VICTORY
RECEIVABLES CORPORATION,
as a Conduit Lender    By:  

/s/ David V. DeAngelis

     Name:   David V. DeAngelis      Title:   Vice President

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

  CHS RECEIVABLES FUNDING, LLC,
as Company   By:    

/s/ Edward W. Lomicka

    Name:   Edward W. Lomicka     Title:   Vice President and Treasurer  

CHS Receivables Funding, LLC

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Rachel A. Seifert

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: rachel_seifert@chs.net

 

CHSPSC, LLC,

as Collection Agent under each of the Contribution Agreement and the Sale
Agreement and as Authorized Representative

  By:  

/s/ Edward W. Lomicka

    Name:   Edward W. Lomicka     Title:   Vice President and Treasurer  

CHSPSC, LLC

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Rachel A. Seifert

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: rachel_seifert@chs.net

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,
as Transferor, as Buyer and individually By:    

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

ORIGINATORS:

AFFINITY HOSPITAL, LLC

BERWICK HOSPITAL COMPANY, LLC

BLUEFIELD HOSPITAL COMPANY, LLC

BLUFFTON HEALTH SYSTEM LLC

BULLHEAD CITY HOSPITAL CORPORATION

CARLSBAD MEDICAL CENTER, LLC

CLEVELAND TENNESSEE HOSPITAL COMPANY, LLC

COATESVILLE HOSPITAL CORPORATION

CRESTVIEW HOSPITAL CORPORATION

DEACONESS HEALTH SYSTEM, LLC

DUKES HEALTH SYSTEM, LLC

DYERSBURG HOSPITAL CORPORATION

EMPORIA HOSPITAL CORPORATION

FOLEY HOSPITAL CORPORATION

FRANKLIN HOSPITAL CORPORATION

GADSDEN REGIONAL MEDICAL CENTER, LLC

GRANBURY HOSPITAL CORPORATION

GREENBRIER VMC, LLC

HOSPITAL OF MORRISTOWN, INC.

JACKSON, TENNESSEE HOSPITAL

COMPANY, LLC

JOURDANTON HOSPITAL CORPORATION

KAY COUNTY OKLAHOMA HOSPITAL COMPANY, LLC

LAKE WALES HOSPITAL CORPORATION

LANCASTER HOSPITAL CORPORATION

LAS CRUCES MEDICAL CENTER, LLC

LEA REGIONAL HOSPITAL, LLC

MARTIN HOSPITAL CORPORATION

MARY BLACK HEALTH SYSTEM LLC

MCSA, L.L.C.

MOBERLY HOSPITAL COMPANY, LLC

By:    

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

NATIONAL HEALTHCARE OF LEESVILLE, INC.

NORTHAMPTON HOSPITAL COMPANY, LLC

NORTHWEST HOSPITAL, LLC

ORO VALLEY HOSPITAL, LLC

PETERSBURG HOSPITAL COMPANY, LLC

PHOENIXVILLE HOSPITAL COMPANY, LLC

POTTSTOWN HOSPITAL COMPANY, LLC

PORTER HOSPITAL, LLC

QHG OF ENTERPRISE, INC.

QHG OF SOUTH CAROLINA, INC.

ROSWELL HOSPITAL CORPORATION

RUSTON LOUISIANA HOSPITAL COMPANY, LLC

SCRANTON HOSPITAL COMPANY, LLC

SHELBYVILLE HOSPITAL CORPORATION

SILOAM SPRINGS ARKANSAS HOSPITAL COMPANY, LLC

SPOKANE VALLEY WASHINGTON HOSPITAL COMPANY, LLC

SPOKANE WASHINGTON HOSPITAL COMPANY, LLC

ST. JOSEPH HEALTH SYSTEM LLC TOMBALL TEXAS HOSPITAL COMPANY, LLC

WARREN OHIO HOSPITAL COMPANY, LLC

WARREN OHIO REHAB HOSPITAL COMPANY, LLC

WARSAW HEALTH SYSTEM LLC

WEATHERFORD TEXAS HOSPITAL COMPANY, LLC

WESLEY HEALTH SYSTEM, LLC

WEST GROVE HOSPITAL COMPANY, LLC

WILKES-BARRE HOSPITAL COMPANY, LLC

WOMEN & CHILDREN’S HOSPITAL, LLC

YOUNGSTOWN OHIO HOSPITAL COMPANY, LLC

By:    

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

KIRKSVILLE MISSOURI HOSPITAL COMPANY, LLC

LUTHERAN MUSCULOSKELETAL CENTER, LLC

OAK HILL HOSPITAL CORPORATION SALEM HOSPITAL CORPORATION SCRANTON QUINCY
HOSPITAL COMPANY, LLC

WOODWARD HEALTH SYSTEM, LLC

By:    

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

AMORY HMA, LLC

ANNISTON HMA, LLC

BILOXI H.M.A., LLC

BRANDON HMA, LLC

CAMPBELL COUNTY HMA, LLC CARLISLE HMA, LLC

CHESTER HMA, LLC

CITRUS HMA, LLC

CLARKSDARE HMA, LLC

CLINTON HMA, LLC

COCKE COUNTY HMA, LLC

DURANT H.M.A., LLC

EAST GEORGIA REGIONAL MEDICAL CENTER, LLC

FORT SMITH HMA, LLC

HAINES CITY HMA, LLC

HERNANDO HMA, LLC
HMA FENTRESS COUNTY GENERAL HOSPITAL, LLC

HMA SANTA ROSA MEDICAL CENTER, LLC

JACKSON HMA, LLC

JEFFERSON COUNTY HMA, LLC

KEY WEST HMA, LLC

LANCASTER HMA, LLC

LEBANON HMA, LLC

MADISON HMA, LLC

MARSHALL COUNTY HMA, LLC

MELBOURNE HMA, LLC

METRO KNOXVILLE HMA, LLC

MIDWEST REGIONAL MEDICAL CENTER, LLC

By:    

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): NORTHWEST ARKANSAS HOSPITALS, LLC PASCO REGIONAL MEDICAL
CENTER, LLC POPLAR BLUFF REGIONAL MEDICAL CENTER, LLC PORT CHARLOTTE HMA, LLC
PUNTA GORDA HMA, LLC RIVER OAKS HOSPITAL, LLC ROCKLEDGE HMA, LLC ROH, LLC ROSE
CITY HMA, LLC SEBASTIAN HOSPITAL, LLC SEBRING HOSPITAL MANAGEMENT ASSOCIATES,
LLC SEMINOLE HMA, LLC STATESVILLE HMA, LLC TRIAD OF ALABAMA, LLC TULLAHOMA HMA,
LLC TUNKHANNOCK HOSPITAL COMPANY LLC VENICE HMA, LLC VICKSBURG HEALTHCARE, LLC
YAKIMA HMA, LLC YORK PENNSYLVANIA HOSPITAL COMPANY, LLC By:    

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): BROWNWOOD HOSPITAL, L.P. By:   Brownwood Medical Center,
LLC Its:   General Partner By:    

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer COLLEGE
STATION HOSPITAL, L.P. By:   College Station Medical Center, LLC Its:   General
Partner By:  

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer IOM HEALTH
SYSTEM, L.P. By:   Lutheran Health Network Investors, LLC Its:   General Partner
By:  

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): LAREDO TEXAS HOSPITAL COMPANY, L.P. By:   Webb Hospital
Corporation Its:   General Partner By:    

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer LONGVIEW
MEDICAL CENTER, L.P. By:   Regional Hospital of Longview, LLC Its:   General
Partner By:  

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer NAVARRO
HOSPITAL, L.P. By:   Navarro Regional, LLC Its:   General Partner By:  

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): PINEY WOODS HEALTHCARE SYSTEM, L.P. By:  
Woodland Heights Medical Center, LLC Its:   General Partner By:    

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer REHAB
HOSPITAL OF FORT WAYNE GENERAL PARTNERSHIP By:  
Lutheran Health Network Investors, LLC Its:   General Partner By:  

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer SAN ANGELO
HOSPITAL, L.P. By:   San Angelo Community Medical Center, LLC Its:   General
Partner By:  

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer VICTORIA OF
TEXAS, L.P. By:   Detar Hospital, LLC Its:   General Partner By:  

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer

 

Signature Page to Sixth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): ARMC, L.P. By:   Triad-ARMC, LLC Its:   General Partner
By:    

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer CRESTWOOD
HEALTHCARE, L.P. By:   Crestwood Hospital, LLC Its:   General Partner By:  

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer

 

Signature Page to Sixth Amendment to Receivables Loan Agreement